Citation Nr: 0509571	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  00-23 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for neuropathy and 
nerve damage of the right foot, claimed as secondary to a 
service-connected burn scar of the right ankle and foot.

2.  Entitlement to a compensable rating for service-connected 
residuals of second degree burns to the right ankle and foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to August 
1946 and from April 1951 to January 1953.  He apparently had 
active service totaling seven years, five months, and 6 days.  
The types and specific dates of the additional service have 
not been verified.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that denied a claim for a compensable rating for 
service-connected residuals of second degree burns to the 
right ankle and foot.  The appeal also arises from a May 1998 
rating decision that denied a claim for service connection 
for neuropathy and nerve damage of the right foot as 
secondary to the service-connected second degree burn scar of 
the right ankle and foot.  The Board remanded this latter 
issue in June 2004.  In November 2004, the veteran testified 
before the Board via a videoconference held at the RO.  He 
submitted evidence at the hearing, for which he waived 
initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The VA will notify the 
veteran when further action is needed.


REMAND

In the opinion of the Board, additional development is 
needed.

First, the Board must clarify the proper characterization of 
the issue involving neuropathy and nerve damage of the right 
foot, claimed as secondary to a service-connected burn scar 
of the right ankle and foot.

In an April 2000 rating decision, the RO denied a claim by 
the veteran that it characterized as a petition to reopen a 
claim for service connection for neuropathy and nerve damage 
of the right foot, claimed as secondary to a service-
connected burn scar of the right foot.  However, the veteran 
had disagreed with the RO's May 1998 rating decision on the 
original claim for service connection for neuropathy and 
nerve damage of the right foot, claimed as secondary to a 
service-connected burn scar of the right foot.  The veteran 
filed correspondence relating to this issue in May 1998, that 
is, well within the one-year period for appealing initial 
determinations.  See 38 U.S.C.A. § 7105(b)(1) (West 2002); 
38 C.F.R. §§ 20.200, 20.302(a) (2004).

Rather than treat this correspondence as a notice of 
disagreement, the RO informed the veteran that he should 
submit "new and material evidence" to reopen this claim.  
In addition, in January 1999, the RO also received letters 
that had been forwarded from a United States Senator's 
office.  All of this correspondence clearly expressed 
disagreement with the May 1998 rating decision.  Therefore, 
the veteran disagreed with the May 1998 rating decision on 
this issue in a timely fashion.  This NOD was still pending 
when the statement of the case (SOC) was issued in September 
2000.  Since the veteran's appeal was received later that 
month, it was timely.  Therefore, the issue on appeal at the 
present time is service connection for neuropathy and nerve 
damage of the right foot, claimed as secondary to a service-
connected burn scar of the right foot, not whether new and 
material evidence has been submitted to reopen this claim.

In that regard, additional development and examination is 
needed.  

On VA examination in August 1953, the veteran complained of 
hypersensitivity of the skin in the scar area, but he also 
reported tingling.

In August 1993, a private doctor, Mary D. Mospens, M.D., 
wrote that the veteran was diabetic but that he had possible 
neuropathy due to severe burning of the skin on the dorsum of 
his foot, with possible nerve damage.  In June 1997, Anthony 
Shydohub, M.D., a private doctor specializing in neurology 
and clinical neurophysiology evaluated the veteran's 
complaints of numbness and paresthesias over the dorsal 
aspect of his right foot.  The examiner felt that the 
symptoms suggested the residual effects of scarring to the 
right foot from the in-service accident many years ago; 
however, there was no evidence of neurologic dysfunction by 
electrical testing.  He stated that this type of residual 
paresthesias could often be seen with skin lesions, but there 
were no neurological complications.

By contrast, there is a March 2000 VA progress note showing 
treatment for Type II diabetes mellitus and peripheral 
neuropathy.  

Under these circumstances, the Board believes that a VA 
examination is needed to determine the relationship, if any, 
of the veteran's service-connected residuals of second degree 
burn scars of the right ankle and foot to the claimed 
neuropathy and nerve damage of the right foot.  On remand, 
the RO should schedule the veteran for the necessary 
diagnostic tests and the conduct of a VA examination to 
determine if it is at least as likely as not that the claimed 
neuropathy and nerve damage of the right foot have been 
caused or aggravated by the service-connected residuals of 
second degree burn scars of the right ankle and foot.  See 
38 C.F.R. § 3.310 (2004); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  

Remand is also needed with regard to the claim for a 
compensable rating for service-connected residuals of second 
degree burns to the right ankle and foot.  

In January 1997, the veteran filed a claim for a compensable 
rating in his service-connected residuals of second degree 
burns of the right ankle and foot.  (In February 1997, he 
reiterated the claim for a compensable rating and he filed  a 
claim for service connection for neuropathy and nerve damage 
to his right foot as secondary to the service-connected right 
foot scars).  In May 1997, a rating decision denied the claim 
for a compensable rating for the service-connected residuals 
of second degree burns to the right ankle and foot.  In 
August 1997, the veteran requested "reconsideration" of 
that decision.  In May 1998, the RO issued a rating decision 
that denied service connection for neuropathy and nerve 
damage of the right foot as secondary to the residuals of 
second degree burns of the right ankle and foot.  However, 
the RO did not address the pending appeal of the claim for a 
compensable rating for the service-connected residuals of 
second degree burns of the right ankle and foot.  

On its face, the veteran's August 1997 request for 
reconsideration was a notice of disagreement with regard to 
the RO's May 1997 rating decision, and the RO should have 
issued a statement of the case (SOC) regarding this specific 
claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (July 24, 1992).  However, this issue will 
be returned to the Board after issuance of the SOC only if 
the veteran perfects the appeal by filing a substantive 
appeal in a timely fashion after the SOC is sent to him.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

In addition, in light of the many years that have elapsed 
since the last VA examination of this disability (which was 
in February 1997), the veteran should be re-examined to 
assess the current severity of his service-connected 
residuals of second degree burn scars of the right ankle and 
foot.  

The RO should also ascertain whether the veteran has received 
any additional treatment for either of these disabilities 
since 1997.  The Board notes that there are some VA treatment 
records from 2000 relating to the veteran's right foot and 
ankle problems, but in the interest of thoroughness, all VA 
medical records relating to these disabilities from 1997 to 
the present should be obtained.  Once the veteran provides 
the necessary identifying information, the RO should then 
obtain any relevant treatment records that have not yet been 
associated with the claims folder.

The Board also notes that the relevant diagnostic criteria 
for the evaluation of skin disabilities have been revised 
during the pendency of this appeal.  The effective date of 
the change was August 30, 2002.  See 67 Fed. Reg. 49590, 
49596-99 (July 31, 2002).  The RO should consider both the 
old and the new criteria for the relevant time periods since 
the veteran first filed his claim for a compensable rating in 
January 1997.  The amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change. The prior criteria can apply only the 
periods before the effective date of the regulatory change.  
See VAOPGCPREC 3-00 (Apr. 10, 2000).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following:

1.  The RO should ask the veteran if he 
has received treatment for his second 
degree burn scars of the right ankle and 
foot or neuropathy with nerve damage of 
the right foot since 1997, and should 
then obtain any relevant records that 
have not yet been associated the claims 
folder (both VA and non-VA) if the 
veteran provides sufficient identifying 
information (names of, addresses of, and 
dates of treatment by medical 
providers).

2.  The RO should schedule the veteran 
for a VA examination to assess the 
current nature and severity of his 
service-connected residuals of second 
degree burn scars of the right ankle and 
foot.  The examination should also 
address whether it is at least as likely 
as not (i.e., at least a 50 percent 
probability) that service-connected 
residuals of second degree burn scars of 
the right ankle and foot have caused or 
aggravated claimed neuropathy and nerve 
damage of the right foot.  The claims 
folder should be provided to the 
examiner.  All necessary tests should be 
accomplished at this time, including 
necessary measurements and descriptions 
of the disabilities, as well as any 
electrodiagnostic testing of the right 
foot.

3.  Thereafter, the RO should adjudicate 
the veteran's claim for service 
connection for neuropathy and nerve 
damage of the right foot, claimed as 
secondary to service-connected residuals 
of second degree burn scars of the right 
ankle and foot, on a de novo basis.  If 
the RO's decision on this claim remains 
adverse to the veteran, the RO must also 
issue the veteran and his representative 
a supplemental statement of the case, 
with the appropriate opportunity for 
response thereto.  The case should 
thereafter be returned to the Board for 
its review.

4.  Thereafter, the RO should adjudicate 
the veteran's claim for a higher rating 
for the service-connected residuals of 
second degree burns to the right ankle 
and foot.  If the RO's decision on this 
claim remains adverse to the veteran, 
the RO must also issue the veteran and 
his representative an SOC on this claim, 
as well as the appropriate opportunity 
for response thereto.  The appellant 
should be informed that he must file a 
timely and adequate substantive appeal 
in order to perfect an appeal of this 
issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 
    
By this remand, the Board expresses no views on the outcome 
of these claims.  The veteran has the right to submit 
additional evidence and argument on the matters the Board is 
remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be treated expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


